DETAILED ACTION
This Non-Final Office Action is in response to amendments filed 5/14/2020.
Claims 5 and 6 have been amended.
Claims 8-12 are new claims.
Claims 1-12 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/14/2020 has been considered by the examiner.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 5-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tatsumi et al. (US 2018/0022368 A1), hereinafter Tatsumi.
Claim 1
Tatsumi discloses the claimed car monitoring system (see train 10, depicted in Figure 1) comprising: 
a sub-system (i.e. control device 11_1, depicted in Figures 1 and 2) configured to execute a predetermined function by controlling at least one instrument mounted on a railcar (see ¶0019, with respect to Figure 1, regarding control device 11_1 is communicably connected to instruments 12_1, 13_1, and 14_1 installed in the first car to monitor and control instruments 12_1, 13,_1, and 14_1 that may be exemplified by a door, an air-conditioning control device, and a brake); and 
a monitoring device (i.e. display device 15, depicted in Figures 1 and 2) configured to monitor an operating state of the sub-system (see ¶0022, regarding display device 15 is connected to control device 11_1, and instrument information of the on-board instruments is input from the control device 11_1 to the display device 15). 
Tatsumi further discloses that the sub-system includes a sub-system controller (i.e. processor 201, described in ¶0034 as being part of control device 11_1) configured to create status data containing pieces of event information based on a signal output from the instrument and periodically transmit the status data to the monitoring device (see ¶0022-0023, regarding display device 15 collects instrument information of the on-board instruments, where the instrument information is transmitted by the control device 11_1 using a particular transmission data format requested by display device 15). Tatsumi further discloses that the pieces of event information informing the monitoring device of a change in state of the instrument, given that it is well known that data monitored from instruments inherently changes according to various conditions, e.g., door opens, air-conditioning is activated, brake is actuated, in light of ¶0019. Limitations in the claims are interpreted under the broadest reasonable interpretation, and limitations from the specification are not incorporated into the claim language.
Tatsumi further discloses that the subsystem includes a first memory (i.e. memory 202, described in ¶0034 as being part of control device 11_1) configured to store a first event parameter file which defines a data structure of an event region of the status data (see ¶0028-0030, with respect to Figures 6 and 7, regarding different embodiments of the “data structure” in which information is configured by control device 11_1 for transmission to display device 15), the event region being a region in which the pieces of event information are stored (see ¶0028-0030, regarding that the pieces of information transmitted by control device 11_1 are provided at the indicated addresses for particular types of data). 
Tatsumi further discloses that when the first event parameter file is changed, and the sub-system controller creates the status data, the sub-system controller reconstructs the data structure of the event region based on the changed first event parameter file and resets the pieces of event information in accordance with the reconstructed data structure (see ¶0024, regarding that upon receiving a request for data using the transmission data format determined by the display device 15, control device 11_1 transmits the data in the particular transmission data format). Tatsumi may teach the change in the “first event parameter file” as a change in the “state of the instrument,” given that this data is claimed to be stored in the first event parameter file. A change in any of the data stored in the first event parameter file may reasonably indicate a change in the first event parameter file.
Claim 2
Tatsumi further discloses that the monitoring device includes a second memory (i.e. data storage unit 157 in Figure 3) configured to store the status data received from the sub-system controller and a second event parameter file defining the data structure of the event region contained in the status data and -3-New U.S. Patent Applicationa monitoring device controller configured to monitor the operating state of the sub-system based on the status data (see ¶0024, regarding that display unit 150 receives transmission data format sent back from control device 11_1 with the data written thereto and stores the data in the data storage unit 157), and when the second event parameter file is changed, and the monitoring device controller monitors the operating state of the sub-system, the monitoring device controller reconstructs the data structure of the event region based on the changed second event parameter file and interprets the pieces of event information in accordance with the reconstructed data structure (see ¶0024, regarding that upon transmitting a request for data using the transmission data format determined by the display device 15, control device 11_1 transmits the data in the particular transmission data format back to the display device 15). Tatsumi may teach the change in the “second event parameter file” as a change in the “state of the instrument,” given that this data is claimed to be stored in the first event parameter file and transmitted to the second event parameter file. A change in any of the data stored in the first event parameter file may reasonably indicate a change in the second event parameter file.
Claim 5
Tatsumi further discloses that the status data further contains pieces of signal information that is information of a signal indicating an operating state of the instrument controlled by the sub-system (see ¶0022-0023, regarding display device 15 collects instrument information of the on-board instruments, where the instrument information is transmitted by the control device 11_1 using a particular transmission data format requested by display device 15). The instrument information acquired by control device 11_1 may reasonably be interpreted to include “signal information,” as is inherently associated with data. Any data transmission may be interpreted as a signal. Limitations in the claims are interpreted under the broadest reasonable interpretation, and limitations from the specification are not incorporated into the claim language.
Tatsumi further discloses that in the sub-system, the first memory further stores a first signal parameter file defining a data structure of a signal region of the status data (see ¶0028-0030, with respect to Figures 6 and 7, regarding different embodiments of the “data structure” in which information is configured by control device 11_1 for transmission to display device 15), the signal region being a region in which the pieces of signal information are stored (see ¶0028-0030, regarding that the pieces of information transmitted by control device 11_1 are provided at the indicated addresses for particular types of data), the first signal parameter file contains information specifying storage positions of the pieces of signal information in the signal region (see Figures 8 and 9, depicting the ordering of data, where the data is associated with particular addresses, as depicted in embodiments in Figures 6 and 7).
Tatsumi further discloses that when the first signal parameter file is changed, and the sub-system controller creates the status data, the sub-system controller specifies the positions of the pieces of signal information based on the information specifying the storage positions of the pieces of signal information contained in the changed first signal parameter file, reconstructs the data structure of the signal region, and resets the pieces of signal information in accordance with the reconstructed data structure (see ¶0024, regarding that upon receiving a request for data using the transmission data format determined by the display device 15, control device 11_1 transmits the data in the particular transmission data format). Tatsumi may teach the change in the “first signal parameter file” as a change in the “state of the instrument,” given that this data is claimed to be stored in the first event parameter file. A change in any of the data stored in the first signal parameter file may reasonably indicate a change in the first signal parameter file. 
Claim 6
Tatsumi further discloses that the status data further contains pieces of signal information that is information of a signal indicating an operating state of the instrument controlled by the sub-system (see ¶0022-0023, regarding display device 15 collects instrument information of the on-board instruments, where the instrument information is transmitted by the control device 11_1 using a particular transmission data format requested by display device 15). The instrument information acquired by control device 11_1 may reasonably be interpreted to include “signal information,” as is inherently associated with data. Any data transmission may be interpreted as a signal. Limitations in the claims are interpreted under the broadest reasonable interpretation, and limitations from the specification are not incorporated into the claim language.
Tatsumi further discloses that in the monitoring device, the second memory further stores a second signal parameter file defining a data structure of a signal region of the status data, the signal region being a region in which the pieces of signal information are stored (see ¶0028-0030, regarding that the pieces of information transmitted by control device 11_1 are provided at the indicated addresses for particular types of data), the second signal parameter file contains information specifying storage positions of the pieces of signal information in the signal region (see Figures 8 and 9, depicting the ordering of data, where the data is associated with particular addresses, as depicted in embodiments in Figures 6 and 7). 
Tatsumi further discloses that when the second signal parameter file is changed, and the monitoring device controller monitors the operating state of the sub-system, the monitoring device controller specifies the positions of the pieces of signal information based on the information specifying -5-New U.S. Patent Application the storage positions of the pieces of signal information contained in the changed second signal parameter file, reconstructs the data structure of the signal region, and interprets the pieces of signal information in accordance with the reconstructed data structure (see ¶0024, regarding that upon receiving a request for data using the transmission data format determined by the display device 15, control device 11_1 transmits the data in the particular transmission data format). Tatsumi may teach the change in the “second signal parameter file” as a change in the “state of the instrument,” given that this data is claimed to be stored in the first signal parameter file and transmitted to the second signal parameter file. A change in any of the data stored in the first signal parameter file may reasonably indicate a change in the second signal parameter file.
Claim 7
Tatsumi further discloses that the second signal parameter file contains a conversion coefficient by which each of the pieces of signal information is converted into a value used in the monitoring device, and the monitoring device controller interprets the pieces of signal information contained in the signal region by utilizing the conversion coefficient contained in the second signal parameter file (see ¶0024, regarding the data is transmitted to display device 15 in transmission data format, where the data is converted so as to be displayed on display screen of display device 15, as depicted in Figure 8). Conversion of the data stored in the transmission data format depicted in Figures 6 and 7 to the displayed data depicted in Figure 8 reasonably teaches a “conversion coefficient,” as the byte of digital information is transformed into visual elements.
Claim 8
Tatsumi further discloses that the status data further contains pieces of signal information that is information of a signal indicating an operating state of the instrument controlled by the sub-system (see ¶0022-0023, regarding display device 15 collects instrument information of the on-board instruments, where the instrument information is transmitted by the control device 11_1 using a particular transmission data format requested by display device 15). The instrument information acquired by control device 11_1 may reasonably be interpreted to include “signal information,” as is inherently associated with data. Any data transmission may be interpreted as a signal. Limitations in the claims are interpreted under the broadest reasonable interpretation, and limitations from the specification are not incorporated into the claim language.
Tatsumi further discloses that in the sub-system, the first memory further stores a first signal parameter file defining a data structure of a signal region of the status data (see ¶0028-0030, with respect to Figures 6 and 7, regarding different embodiments of the “data structure” in which information is configured by control device 11_1 for transmission to display device 15), the signal region being a region in which the pieces of signal information are stored (see ¶0028-0030, regarding that the pieces of information transmitted by control device 11_1 are provided at the indicated addresses for particular types of data), the first signal parameter file contains information specifying storage positions of the pieces of signal information in the signal region (see Figures 8 and 9, depicting the ordering of data, where the data is associated with particular addresses, as depicted in embodiments in Figures 6 and 7).
Tatsumi further discloses that when the first signal parameter file is changed, and the sub-system controller creates the status data, the sub-system controller specifies the positions of the pieces of signal information based on the information specifying the storage positions of the pieces of signal information contained in the changed first signal parameter file, reconstructs the data structure of the signal region, and resets the pieces of signal information in accordance with the reconstructed data structure (see ¶0024, regarding that upon receiving a request for data using the transmission data format determined by the display device 15, control device 11_1 transmits the data in the particular transmission data format). Tatsumi may teach the change in the “first signal parameter file” as a change in the “state of the instrument,” given that this data is claimed to be stored in the first event parameter file. A change in any of the data stored in the first signal parameter file may reasonably indicate a change in the first signal parameter file. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tatsumi in view of Official Notice.
Claim 3
Tatsumi further discloses that each of the addresses of the elements that represent the transmitted data has a data size of 1 byte in ¶0032 and does not clearly disclose the data size as 1 bit, where each of the pieces of event information corresponds to one-bit data in the event region. However, it would be capable of instant and unquestionable demonstration to select the data size to be 1 bit instead of the 1 byte data size taught by Tatsumi, given that Tatsumi preferably recommends a smaller data size for transmission in ¶0030. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the one byte data size of Fan to be one bit, in light of Official Notice, with the predictable result of reducing the amount of transmission data and increasing the speed of data transmission more so than in Tatsumi (¶0005).
Tatsumi further discloses that the pieces of event information are arranged in order from a first bit position in the event region (see Figures 8 and 9, depicting the ordering of data, where the data is associated with particular addresses, as depicted in embodiments in Figures 6 and 7), the sub-system controller specifies positions of the pieces of event information based on the changed first event parameter file and reconstructs the data structure of the event region (see ¶0024, regarding the determination of transmission data format for transmission to control device 11_1, so as to write data in the transmission data format for transmission back to the display device 15). The control device 11_1 may reasonably specify position of event information by incorporating the data in the transmission data format provided by display device 15.
Claim 4
Tatsumi further discloses that each of the addresses of the elements that represent the transmitted data has a data size of 1 byte in ¶0032 and does not clearly disclose the data size as 1 bit, where each of the pieces of event information corresponds to one-bit data in the event region. However, it would be capable of instant and unquestionable demonstration to select the data size to be 1 bit instead of the 1 byte data size taught by Tatsumi, given that Tatsumi preferably recommends a smaller data size for transmission in ¶0030. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the one byte data size of Fan to be one bit, in light of Official Notice, with the predictable result of reducing the amount of transmission data and increasing the speed of data transmission more so than in Tatsumi (¶0005).
Tatsumi further discloses that the pieces of event information are arranged in order from a first bit position in the event region (see Figures 8 and 9, depicting the ordering of data, where the data is associated with particular addresses, as depicted in embodiments in Figures 6 and 7), and the monitoring device controller specifies positions of the pieces of event information based on the changed second event parameter file and reconstructs the data structure of the event region (see ¶0024, regarding that display device 15 determines transmission data format, such that control device 11_1 can incorporate data into the transmission data format for transmission back to the display device 15). The display device 15 may reasonably specify position of event information by specifying the data format for incorporating the data provided by display device 15.
Claims 9 and 10
Tatsumi further discloses that the status data further contains pieces of signal information that is information of a signal indicating an operating state of the instrument controlled by the sub-system (see ¶0022-0023, regarding display device 15 collects instrument information of the on-board instruments, where the instrument information is transmitted by the control device 11_1 using a particular transmission data format requested by display device 15). The instrument information acquired by control device 11_1 may reasonably be interpreted to include “signal information,” as is inherently associated with data. Any data transmission may be interpreted as a signal. Limitations in the claims are interpreted under the broadest reasonable interpretation, and limitations from the specification are not incorporated into the claim language.
Tatsumi further discloses that in the sub-system, the first memory further stores a first signal parameter file defining a data structure of a signal region of the status data (see ¶0028-0030, with respect to Figures 6 and 7, regarding different embodiments of the “data structure” in which information is configured by control device 11_1 for transmission to display device 15), the signal region being a region in which the pieces of signal information are stored (see ¶0028-0030, regarding that the pieces of information transmitted by control device 11_1 are provided at the indicated addresses for particular types of data), the first signal parameter file contains information specifying storage positions of the pieces of signal information in the signal region (see Figures 8 and 9, depicting the ordering of data, where the data is associated with particular addresses, as depicted in embodiments in Figures 6 and 7). 
Tatsumi further discloses that when the first signal parameter file is changed, and the sub-system controller creates the status data, the sub-system controller specifies the positions of the pieces of signal information based on the information specifying the storage positions of the pieces of signal information contained in the changed first signal parameter file, reconstructs the data structure of the signal region, and resets the pieces of signal information in accordance with the reconstructed data structure (see ¶0024, regarding that upon receiving a request for data using the transmission data format determined by the display device 15, control device 11_1 transmits the data in the particular transmission data format). Tatsumi may teach the change in the “first signal parameter file” as a change in the “state of the instrument,” given that this data is claimed to be stored in the first event parameter file. A change in any of the data stored in the first signal parameter file may reasonably indicate a change in the first signal parameter file. 
Claim 11
Tatsumi further discloses that the status data further contains pieces of signal information that is information of a signal indicating an operating state of the instrument controlled by the sub-system (see ¶0022-0023, regarding display device 15 collects instrument information of the on-board instruments, where the instrument information is transmitted by the control device 11_1 using a particular transmission data format requested by display device 15). The instrument information acquired by control device 11_1 may reasonably be interpreted to include “signal information,” as is inherently associated with data. Any data transmission may be interpreted as a signal. Limitations in the claims are interpreted under the broadest reasonable interpretation, and limitations from the specification are not incorporated into the claim language.
Tatsumi further discloses that in the monitoring device, the second memory further stores a second signal parameter file defining a data structure of a signal region of the status data, the signal region being a region in which the pieces of signal information are stored (see ¶0028-0030, regarding that the pieces of information transmitted by control device 11_1 are provided at the indicated addresses for particular types of data), the second signal parameter file contains information specifying storage positions of the pieces of signal information in the signal region (see Figures 8 and 9, depicting the ordering of data, where the data is associated with particular addresses, as depicted in embodiments in Figures 6 and 7). 
Tatsumi further discloses that when the second signal parameter file is changed, and the monitoring device controller monitors the operating state of the sub-system, the monitoring device controller specifies the positions of the pieces of signal information based on the information specifying -5-New U.S. Patent Application the storage positions of the pieces of signal information contained in the changed second signal parameter file, reconstructs the data structure of the signal region, and interprets the pieces of signal information in accordance with the reconstructed data structure (see ¶0024, regarding that upon receiving a request for data using the transmission data format determined by the display device 15, control device 11_1 transmits the data in the particular transmission data format). Tatsumi may teach the change in the “second signal parameter file” as a change in the “state of the instrument,” given that this data is claimed to be stored in the first signal parameter file and transmitted to the second signal parameter file. A change in any of the data stored in the first signal parameter file may reasonably indicate a change in the second signal parameter file.
Claim 12
Tatsumi further discloses that the second signal parameter file contains a conversion coefficient by which each of the pieces of signal information is converted into a value used in the monitoring device, and the monitoring device controller interprets the pieces of signal information contained in the signal region by utilizing the conversion coefficient contained in the second signal parameter file (see ¶0024, regarding the data is transmitted to display device 15 in transmission data format, where the data is converted so as to be displayed on display screen of display device 15, as depicted in Figure 8). Conversion of the data stored in the transmission data format depicted in Figures 6 and 7 to the displayed data depicted in Figure 8 reasonably teaches a “conversion coefficient,” as the byte of digital information is transformed into visual elements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661